      Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 1 of 12




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

 BAY AREA UNITARIAN                        §
 UNIVERSALIST CHURCH
 JILLIAN OSTREWICH    AND et al.,          §
              Plaintiffs,                  §
                                           §
 V.                                        §     Civil Action No. 4:20-CV-03081
                                           §
 KEN PAXTON, Attorney General              §
 For the State of Texas, in his official   §
 Capacity, et. al.                         §
                    Defendants.            §


DEFENDANTS
 For the State of RYAN,
                  Texas, inOGG,
                            his AND GONZALEZ’S MOTION TO DISMISS
official § Capacity, et al.
       DEFENDANTS VINCE RYAN, Harris County Attorney, in his official

capacity, KIM OGG, Harris County District Attorney, in her official capacity, AND

ED GONZALEZ, Harris County Sheriff, in his official capacity (hereinafter County

Officials) move the Court to dismiss the above-captioned action pursuant to Federal

Rule of Civil Procedure 12(b) (6).
        Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 2 of 12




TO THE HONORABLE JUDGE VANESSA D. GILMORE:
           Defendants Vince Ryan, Kim Ogg, and Ed Gonzalez file this Motion to dismiss under

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), and respectfully show the Court as

follows:

                                         I.      INTRODUCTION

           1.        Plaintiffs bring this case to challenge the constitutionality of Texas Penal Code §§

30.06 and 30.07 (collectively the “Challenged Statutes”) that govern persons carrying handguns

can be convicted of criminal trespass. Plaintiffs argue that the challenged statutes burden entities

that wish to exclude guns from their property and in doing so burdens their speech. Amongst

numerous complaints, Plaintiffs claim they are forced to display “imposing and text heavy

signage” that prevent them from providing their own “no guns” message.1 In addition to other

complaints, Plaintiffs argue that the challenged statutes impermissibly burden property owners by

making it “impossible to exclude armed entrants without engaging” in burdensome speech.

Plaintiffs argue that the Challenged Statutes violate their rights under the U.S. Constitution and

Texas Constitution.2

           2.        Plaintiffs seek a declarative judgment on the constitutionality of the challenged

statutes and an “injunction against…the heightened notice requirements” of the Challenged

Statutes and relief against future enforcement of the challenged statutes. Plaintiffs further request

that the Court amend the law to require property owners to only comply with notice requirements




1
    Doc. 1. At 14.
2
    Doc. 1 at 28.


                                                      1
        Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 3 of 12




under General Trespass law3 and seek relief via 42 U.S.C. § 1983.4 County Officials move to

dismiss Plaintiffs’ complaint for lack of standing and for failure to state a claim.

                                    II.     STANDARD OF LAW

A.        Lack of Subject Matter Jurisdiction – Rule 12(b) (1)

          3.        “The Court may find lack of subject matter jurisdiction on any of the following

three bases: (1) the complaint; (2) the complaint along with undisputed facts evidenced in the

record; and (3) the complaint along with undisputed facts and the court’s resolution of disputed

facts.” Residents Against Flooding v. Reinvestment Zone No. 17, 260 F. Supp. 3d 738, 755 (S.D.

Tex. 2017) (citing Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996)).

“[W]hen a factual attack is made upon federal jurisdiction, no presumption of truthfulness attaches

to the Plaintiffs’ jurisdictional allegations, and the court is free to weigh the evidence and satisfy

itself as to the existence of its power to hear the case. Plaintiffs have the burden of proving that

federal jurisdiction does in fact exist” Id. at 754 (citing Evans v. Tubbe, 657 F.2d 661, 663 (5th

Cir. 1981)).

          4.        Under FED. R. CIV. P. 12(b)(6), a district court must construe the complaint in

favor of the plaintiff and take all well-pleaded facts as true. In considering a 12(b)(6) motion to

dismiss, the Court must accept as true all well-pleaded facts and view the allegations in a light

most favorable to the non-movant. Sullivan v. Leor Energy, LLC, 600 F.3d 542, 546 (5th Cir.

2010). While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiff's obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of




3
    Doc. 1 at 30.



                                                   2
     Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 4 of 12




action will not do. Id. The complaint must plead sufficient facts to state a claim to relief that is

“plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007). Dismissal is proper

if the plaintiffs’ complaint: (1) does not include a cognizable legal theory. Ramming v. United

States, 281 F.3d 158, 161 (5th Cir. 2001); or (2) includes a cognizable legal theory but fails to

plead enough facts to state a claim to relief that is plausible on its face. Turner v. Pleasant, 663

F.3d 770, 775 (5th Cir. 2011).

    I.        Plaintiffs’ Failure to Present a Live Case or Controversy Deprives this Court of

                                         Subject Matter Jurisdiction

         5.     Federal courts are limited to hearing “live cases and controversies.” U.S. CONST.

Art. III, § 2; United States Parole Comm’n v. Geraghty, 445 U.S. 388, 395 (1980). This

constitutional provision gives rise to the justiciability doctrines of standing, mootness, political

question, and ripeness—any one or all of which may deprive a federal court of subject matter

jurisdiction. Choice Inc. of Tex. v. Greenstein, 691 F.3d 710, 715 (5th Cir. 2012).

   A. Dismissal Is Required Because Plaintiffs Lack Standing

         6.     The “irreducible constitutional minimum of standing contains three elements: (1)

plaintiff must have suffered an ‘injury in fact’ which is an invasion of a legally protected interest

which is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical;

(2) there must be a causal connection between the injury and the conduct complained of—the

injury has to be fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court; and (3) it must be likely as opposed

to merely speculative that the injury will be redressed by a favorable decision. Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560–61 (1992) (internal citations and quotations omitted). Plaintiffs bear

the burden of establishing all three elements of standing. Id. at 561.




                                                  3
        Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 5 of 12




           7.      A plaintiff suffers an “injury in fact” sufficient to confer standing, in the context of

a pre-enforcement challenge, if he (1) has an intention to engage in a course of conduct arguably

affected with a constitutional interest; (2) his intended future conduct is arguably proscribed by

the challenged law or policy; and (3) the threat of future enforcement of the challenged policies is

substantial. Speech First, Inc. v. Fenves, 979 F.3d 319 (5th Cir. 2020).

           8.      Although Plaintiffs complain of the unconstitutionality of two different Texas

statutes, the facts alleged in the Complaint implicate the optional posting of “no gun” signs.

Rather, the challenged statutes regulate the “License holders”5. Plaintiffs are free to employ a

“simple pictogram or only a few words”6. Plaintiffs may do so in conjunction or without the

required language. The Challenged Statutes merely provide the requirements to commit the offense

of trespass.

           9.      As previously stated, the Challenged Acts govern the prosecution of license

holders. Plaintiffs cannot be prosecuted under the statutes. Plaintiffs and Plaintiffs’ complaint does

not allege any specific conduct by the County Officials or any members of their respective office

related to Challenged Statutes at any other time. Plaintiffs have failed to demonstrate both an

“injury in fact”. Plaintiffs do not have an “injury in fact” because Plaintiffs’ claims are based

possible future incidents that may or may not occur.

           10.     Plaintiffs’ factual allegations do not make reference to any Harris County Official

in any way. Plaintiffs allege that the Harris County Attorney is responsible for prosecuting

misdemeanors. Plaintiff alleges that the Harris County District Attorney is responsible for




5
    Tex. Penal Code §30.06(a), §30.07(a)
6
    Doc. 1 at 9.


                                                      4
        Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 6 of 12




prosecuting felonies that occurs in Harris County. Finally, plaintiff alleges that Ed Gonzalez is

responsible for enforcing criminal violations in Harris County.7 Plaintiffs, however, do not allege

any additional facts in relation to County Officials.

           11.      Plaintiffs fail to allege jurisdictional facts supporting an “injury in fact,” as opposed

to a hypothetical or conjectural injury, it therefore follows that a declarative judgment invalidating

the challenged statutes and injunctive relief against the enforcement of those statutes will not

redress the issues that Plaintiffs’ complaint. Plaintiffs’ request that the Court allow “property

owners seeking to exclude handguns from their properties to “only follow the notice requirements

under General Trespass Law”8. In summary, Plaintiffs require the Court to improperly assume the

role of the legislature. “If judges could add to, remodel, update, or detract from old statutory terms

inspired only by extra textual sources and our own imaginations, we would risk amending statutes

outside the legislative process reserved for the people's representatives….we would deny the

people the right to continue relying on the original meaning of the law they have counted on to

settle their rights and obligations.” Bostock v. Clayton City., Georgia, 140 S. Ct. 1731, 1738, 207

L. Ed. 2d 218 (2020). The Court cannot rewrite the Challenged Statutes. Plaintiffs fail to satisfy

redressability as the Court cannot grant the requested relief.

           12.      Plaintiffs also fail to demonstrate a causal connection between the actions of the

County Officials and Plaintiffs’ alleged injury. Plaintiffs fail establish a causal link between

County Officials and any alleged injury. Plaintiff does provide any facts as to even explain the

inclusion of County Officials in this lawsuit. Plaintiffs’ failure to demonstrate just one of the




7
    Doc. 1 at 5
8
    Doc. 1 at 29.


                                                       5
     Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 7 of 12




“irreducible” elements of standing deprives the Court of subject matter jurisdiction and warrants

dismissal. Lujan, 504 U.S. at 560–61.

       13.     As noted above, however, Plaintiffs fail to allege any specific intent involving the

Challenged Statutes. Accordingly, Plaintiffs never suffered an “injury in fact” sufficient to

establish standing.9 Moreover, even if an “injury in fact” is assumed, there is a fundamental lack

of causation because the Challenged Statutes are not enforceable against Defendants. The relief

requested herein cannot redress the alleged injury, so there is no standing. Dismissal is required.

    B. The Ripeness Doctrine Mandates Dismissal

       14.     “A court should dismiss a case for lack of ‘ripeness’ when the case is abstract or

hypothetical.” Lower Colorado River Auth. v. Papalote Creek II, LLC, 858 F.3d 916, 924 (5th Cir.

2017). “A claim is not ripe for adjudication if it rests upon ‘contingent future events that may not

occur as anticipated, or indeed may not occur at all.’” Texas v. United States, 523 U.S. 296, 300

(1998) (quoting Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580–81 (1985)).

       15.     A litigant may not challenge the constitutionality of a state criminal statute merely

because he or she desires to wipe it off the books or even because he may some day wish to act in

a fashion that violates it. KVUE, Inc. v. Moore, 709 F.2d 922, 928 (5th Cir. 1983). Moreover, it

is not enough for a plaintiff to allege that his or her conduct has been chilled by the purportedly




9
        This is not to suggest that Plaintiffs are required to subject themselves to actual arrest or
prosecution before bringing their claims. See Babbitt v. United Farm Workers Nat’l Union, 442
U.S. 289, 298 (1979). It is well established, however, that “persons having no fears of state
prosecution except those that are imaginary or speculative, are not to be accepted as appropriate
plaintiffs.” Id. (quoting Younger v. Harris, 401 U.S. 37, 42 (1971)). “When plaintiffs do not claim
that they have ever been threatened with prosecution, that a prosecution is likely, or even that a
prosecution is remotely possible, they do not allege a dispute susceptible to resolution by a federal
court.” Id. at 298–99 (quoting Younger, 401 U.S. at 42)). The “very existence” of a statute will
not, by itself, establish “a credible threat of its enforcement.” Joint Heirs Fellowship Church v.
Akin, 629 Fed. App’x 627, 631 (5th Cir. 2015).


                                                 6
     Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 8 of 12




unconstitutional statute absent “a claim of specific present objective harm or a threat of specific

future harm.” Laird v. Tatum, 408 U.S. 1, 13–14 (1972). Persons having no fears of State

prosecution except those that are imaginary or speculative lack standing. Younger v. Harris,

401U.S. 37, 42 (1971). )). “When plaintiffs do not claim that they have ever been threatened with

prosecution, that a prosecution is likely, or even that a prosecution is remotely possible, they do

not allege a dispute susceptible to resolution by a federal court.” Id. at 298–99 (quoting Younger,

401 U.S. at 42)). The “very existence” of a statute will not, by itself, establish “a credible threat of

its enforcement.” Joint Heirs Fellowship Church v. Akin, 629 Fed. App’x 627, 631 (5th Cir. 2015).

        16.     As noted above, there is no allegation in the plaintiffs’ complaint regarding any

Harris County official or that prosecution is remotely possible. Plaintiffs have failed to allege facts

that demonstrate any present, past, or future harm from County Officials. These failures, in turn,

preclude the interpretation of the challenged statutes by Texas courts and render this case “abstract

and hypothetical.”

B.      Plaintiffs Fail to State a Claim upon Which Relief May Be Granted

        17.     In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish: (1) a

deprivation of a right secured by the United States Constitution or federal law; (2) that occurred

under color of state law; and (3) was caused by a State actor. Assuming, arguendo, that Plaintiffs

could somehow face prosecution under the Challenged Statutes, as noted above, there is no

allegation in the Plaintiffs’ complaint of any past, present, or future concern with prosecution.

Even construing all of the facts in the complaint in favor of Plaintiffs and accepting those facts as




                                                   7
     Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 9 of 12




true, these allegation fail to state a constitutional violation under well-established Supreme Court

precedent.10

       Plaintiffs Fail to State a Claim for Municipal Liability Under 42 U.S.C. § 1983

       18.      Municipal liability under 42 U.S.C. § 1983 requires the plaintiff to plead and prove

three elements: a policymaker, an official policy or custom, and a violation of constitutional rights

whose “moving force” is the policy or custom. Monell v. New York City Dept. of Soc. Servs., 436

U.S. 658, 694 (1978). Plaintiffs have failed to allege facts demonstrating an official policy or

custom, or a policymaker, which are required elements of a section 1983 claim against County

Officials or Harris County. Monell, 436 U.S. at 694–95. Moreover, it is clear that County Officials

or Harris County “cannot be held liable solely because it employs a tortfeasor—or, in other words

. . . on a respondent superior theory.” Id. at 691, 694. Plaintiffs’ claims should be dismissed.

Plaintiffs likewise fail to state a constitutional violation for the reasons set forth above, which is

an additional and independent basis for dismissal.

             III. County Officials Asserts Sovereign and Governmental Immunity

       19.      County Officials also assert their entitlement to governmental immunity from suit.

                       IV. CONCLUSION / PRAYER
       BASED UPON THE FOREGOING, Defendant County Officials requests that Plaintiffs’

claims against them be dismissed with prejudice, that the County Officials be declared a prevailing




10
        Plaintiffs’ facial attack on the challenged statutes is “disfavored” and “run[s] contrary to
the fundamental principle of judicial restraint.” Wash. State Grange v. Wash. State Republican
Party, 552 U.S. 442, 450 (2008). In order to prevail on a facial attack, Plaintiffs have the burden
of “establish[ing] that no set of circumstances exist under which [the law] would be valid or that
the statute lacks any plainly legitimate sweep.” Justice v. Hosemann, 771 F.3d 285, 296 (5th Cir.
2014) (quoting Catholic Leadership Coalition of Texas v. Reisman, 764 F.3d, 409, 424 (5th Cir.
2014)).


                                                  8
    Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 10 of 12




party entitled to recover attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, and for any further

relief to which they may be entitled.



                                                  Respectfully submitted

                                                  VINCE RYAN,
                                                  County Attorney


                                                  /s/ Moustapha Gassama
                                                  MOUSTAPHA GASSAMA
                                                  Assistant County Attorney
                                                  Texas State Bar No. 24083058
                                                  Federal Bar No. 3588433
                                                  Moustapha.Gassama@cao.hctx.net
                                                  1019 Congress, 15th Floor
                                                  Houston, Texas 77002
                                                  (713) 274-5326 (telephone)
                                                  (713) 755-8924 (facsimile)



                                                  ATTORNEY FOR:
                                                  VINCE RYAN, IN HIS CAPACITY AS HARRIS
                                                  COUNTY ATTORNEY;
                                                  KIM OGG: IN HER CAPACITY AS HARRIS
                                                  COUNTY DISTRICT ATTORNEY; AND
                                                  ED GONZALEZ, IN HIS CAPACITY AS HARRIS
                                                  COUNTY SHERRIFF




                                                 9
    Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 11 of 12




                             CERTIFICATE OF SERVICE
I hereby certify that on December 7, 2020 a true and correct copy of the foregoing
Motion to Dismiss was served via the Court’s CM/ECF system to the following:

William R. Taylor (Attorney-In-Charge)
wrtaylor@jonesday.com
JONES DAY
717 Texas, Suite 3300
Houston, Texas 77002
Telephone: 1.832.239.3860
Facsimile: 1.832.239.3600

Peter C. Canfield
pcanfield@jonesday.com
JONES DAY
1420 Peachtree Street, N.E., Suite 800
Atlanta, GA 30309
Telephone: 1.404.521.3939
Facsimile: 1.404.581.8330

Charlotte H. Taylor
Stephen J. Petrany
ctaylor@jonesday.com
spetrany@jonesday.com
JONES DAY
51 Louisiana Avenue, N.W.
Washington, D.C. 20001
Telephone: 1.202.879.3939
Facsimile: 1.202.626.1700

Alla Lefkowitz
alefkowitz@everytown.org
EVERYTOWN LAW
450 Lexington Avenue, P.O. Box 4184
New York, NY 10017
Telephone: 646.324.8365

Attorneys for Plaintiffs

Todd Alan Dickerson
Office of the Attorney General of Texas
300 W. 15th St.
11th Floor, MC-019
Austin, TX 78711
512.475.4082


                                          10
    Case 4:20-cv-03081 Document 38 Filed on 12/07/20 in TXSD Page 12 of 12




todd.dickerson@oag.texas.gov
Attorney for Defendant
TX Attorney General Ken Paxton

Tiffany S. Bingham
tiffany.bingham@houstontx.gov
City of Houston Legal Department
900 Bagby, 4th Floor
Houston, Texas 77002
832.393.6445 – Telephone
832.393.6259 – Facsimile
Attorney for Art Acevedo


                                       /s/ Moustapha Gassama
                                       Moustapha Gassama




                                      11
